Name: Commission Implementing Regulation (EU) NoÃ 1366/2013 of 18Ã December 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Guatemala
 Type: Implementing Regulation
 Subject Matter: trade;  European construction;  tariff policy;  European Union law;  America;  international trade
 Date Published: nan

 19.12.2013 EN Official Journal of the European Union L 343/34 COMMISSION IMPLEMENTING REGULATION (EU) No 1366/2013 of 18 December 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Guatemala THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/734/EU, the Council authorised the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for the possibility of derogations from the rules of origin set out in Appendix 2 to Annex II in the framework of annual quotas. As the Union has decided to use that possibility, it is necessary to provide the conditions for the application of those derogations for imports from Guatemala. (3) The quotas set out in Appendix 2A to Annex II should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement applies on a provisional basis as of 1 December 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin set out in Appendix 2A to Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement), shall apply to the products listed in Annex to this Regulation. 2. The rules of origin referred to in paragraph 1 shall apply by derogation from the rules of origin set out in Appendix 2 to Annex II to the Agreement, within the quotas set out in Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in Annex shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX GUATEMALA Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in items (pairs) if not otherwise specified) 09.7047 6104 62 00 Womens or girls trousers, bib and brace overalls, breeches and shorts, of cotton From 1.12.2013 to 31.12.2013 87 500 From 1.1.2014 to 31.12.2014 1 144 500 From 1.1.2015 to 31.12.2015 1 239 000 From 1.1.2016 to 31.12.2016 1 333 500 From 1.1.2017 to 31.12.2017 1 428 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 522 500 09.7048 6105 20 Mens or boys shirts, knitted or crocheted, of man-made fibres From 1.12.2013 to 31.12.2013 291 667 From 1.1.2014 to 31.12.2014 3 815 000 From 1.1.2015 to 31.12.2015 4 130 000 From 1.1.2016 to 31.12.2016 4 445 000 From 1.1.2017 to 31.12.2017 4 760 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 5 075 000 09.7049 6203 42 Mens or boys trousers, bib and brace overalls, breeches and shorts, of cotton From 1.12.2013 to 31.12.2013 87 500 From 1.1.2014 to 31.12.2014 1 144 500 From 1.1.2015 to 31.12.2015 1 239 000 From 1.1.2016 to 31.12.2016 1 333 500 From 1.1.2017 to 31.12.2017 1 428 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 522 500 09.7050 6203 43 Mens or boys trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.12.2013 to 31.12.2013 58 334 From 1.1.2014 to 31.12.2014 763 000 From 1.1.2015 to 31.12.2015 826 000 From 1.1.2016 to 31.12.2016 889 000 From 1.1.2017 to 31.12.2017 952 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 015 000 09.7051 6204 62 Womens or girls trousers, bib and brace overalls, breeches and shorts, of cotton From 1.12.2013 to 31.12.2013 58 334 From 1.1.2014 to 31.12.2014 763 000 From 1.1.2015 to 31.12.2015 826 000 From 1.1.2016 to 31.12.2016 889 000 From 1.1.2017 to 31.12.2017 952 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 015 000